Case: 18-20369      Document: 00514799224         Page: 1    Date Filed: 01/17/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-20369                           FILED
                                  Summary Calendar                  January 17, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
CARMEN A. MARTINEZ,

              Plaintiff - Appellee

v.

RANCH MASONRY, INCORPORATED; RANCH MASONRY AND CAST
STONE, L.L.C.; JOSEFINA C. GARCILAZO; ARTURO GARCILAZO,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-3267


Before STEWART, Chief Judge, and GRAVES and DUNCAN, Circuit Judges.
PER CURIAM:*
       This case concerns the appropriateness of the district court’s award of
attorney’s fees to Plaintiff-Appellee Carmen A. Martinez. For the reasons
below, we AFFIRM the district court’s award of attorney’s fees for Martinez.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20369      Document: 00514799224        Page: 2    Date Filed: 01/17/2019


                                    No. 18-20369

   I.       RELEVANT FACTUAL AND PROCEDURAL BACKGROUND
        On February 21, 2017, Martinez brought a claim for unpaid overtime
under 29 U.S.C. § 207(a). On October 16, 2017, Martinez filed a motion for
partial summary judgment seeking judgment from the district court on the
issue of whether he was considered an employee of both Ranch Masonry, Inc.
and Ranch Masonry and Cast Stone, LLC (collectively “the Defendant
Companies”). Martinez also sought a judgment regarding whether the
Defendant Companies met the requirements for joint employers under the Fair
Labor Standards Act (“FLSA”) and whether as joint employers, their
compensation scheme violated the FLSA. The district court denied Martinez’s
motion for partial summary judgment. The case then proceeded to a bench trial
from February 15, 2018 to February 16, 2018. On February 23, 2018, Martinez
filed an application for attorney’s fees, asserting that his attorneys were owed
$92,512.50 should he be successful in litigating his FLSA claim. Martinez later
reduced this amount to $70,185.00 “to remove redundant and/or duplicative
attorney’s fees, the paralegal’s time, time spent attempting to add additional
plaintiffs to the lawsuit and one-half of Mark Suirek’s time. On March 2, 2018,
the Defendants filed a response to Martinez’s application for attorney’s fees,
asserting that the factors enumerated in Johnson v. Georgia Highway Express,
Inc., 488 F.2d 714, 717-19 (5th Cir. 1974) did not justify such a high attorney’s
fees award.
        On April 2, 2018, the district court issued its findings of fact and
conclusions of law, awarding Martinez overtime pay and attorney’s fees. 1 The




        The parties were ordered to submit by April 20, 2018, an agreed upon amount of
        1

overtime pay that the Defendants owed Martinez, to which Martinez would be awarded an
equal amount of liquidated damages. Additionally, the parties were encouraged to reach an
agreement regarding the appropriate amount of attorney’s fees that the court should award
                                           2
    Case: 18-20369       Document: 00514799224      Page: 3    Date Filed: 01/17/2019


                                    No. 18-20369

parties agreed that Martinez should receive $1,897.65 in overtime wages and
an equal amount of liquidated damages, totaling $3,795.30. This overtime pay
recovery was offset by $1,910.00 for payment on a loan that Martinez received
for dental work. The district court’s April 2, 2018 opinion awarded Martinez
$35,092.50 in attorney’s fees, departing from the $70,185.00 that Martinez
originally sought. Additionally, Martinez was awarded $2,632.94 in costs. On
May 8, 2018, the district court entered a final judgment awarding Martinez
$1,885.30 in overtime compensation, $35,092.50 in attorney’s fees, and
$2,632.94 in costs.
         Defendants timely appealed the district court’s judgment, asserting that
the district court’s judgment granting Martinez’s award of attorney’s fees in
the amount of $35,092.50 should be reduced further pursuant to the Johnson
factors.
   II.      ANALYSIS
         “We review the [d]istrict [c]ourt’s award of attorney’s fees for abuse of
discretion and its factual findings for clear error, assessing the initial
determination of reasonable hours and rates for clear error and its application
of the Johnson factors for abuse of discretion.” Saizan v. Delta Concrete Prods.
Co., Inc., 448 F.3d 795, 800 (5th Cir. 2006) (citations omitted). “A district court
abuses its discretion if it: (1) relies on clearly erroneous factual findings; (2)
relies on erroneous conclusions of law; or (3) misapplies the law to the facts.”
Allen v. C & H Distribs., L.L.C., 813 F.3d 566, 572 (5th Cir. 2015) (quoting
McClure v. Ashcroft, 335 F.3d 404, 408 (5th Cir. 2003)).
         In Weisel v. Singapore Joint Venture, Inc., 602 F.2d 1185, 1191 n.18 (5th
Cir. 1979), we held that attorney’s fees are mandatory if a defendant violates


to Martinez. Ultimately, the parties were not able to agree on an appropriate amount of
attorney’s fees.
                                          3
      Case: 18-20369      Document: 00514799224         Page: 4    Date Filed: 01/17/2019


                                      No. 18-20369

the FLSA, 29 U.S.C. § 201, et seq. 2 In determining the appropriate amount of
attorney’s fees the court should award, the court must calculate the “lodestar”
fee by “multiplying the reasonable number of hours expended on the case by
the reasonable hourly rates for the participating lawyers.” Migis v. Pearle
Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998) (citing La. Power & Light Co.
v. Kellstrom, 50 F.3d 319, 324 (5th Cir. 1995)). After determining the lodestar
fee, the district court must then examine the twelve factors enumerated in
Johnson to decide if appropriate adjustments to the lodestar fee are necessary.
Id.
       The twelve Johnson factors are: “(1) the time and labor required for the
litigation; (2) the novelty and difficulty of the questions presented; (3) the skill
required to perform the legal services properly; (4) the preclusion of other
employment by the attorney due to acceptance of the case; (5) the customary
fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by
the client or the circumstances; (8) the amount involved and the result
obtained; (9) the experience, reputation and ability of the attorneys; (10) the
“undesirability” of the case; (11) the nature and length of the professional
relationship with the client; and (12) awards in similar cases.” Migis, 135 F.3d
at 1047 (citations omitted). We have noted that “the most critical factor in
determining an attorney’s fee award is the degree of success obtained.” Black
v. SettlePou, P.C., 732 F.3d 492, 503 (5th Cir. 2013) (quoting Saizan, 448 F.3d
at 799); see also Migis, 135 F.3d at 1047 (noting that the Supreme Court has
also determined that this was the “most critical factor” (citing Farrar v. Hobby,
506 U.S. 103, 114 (1992); Hensley v. Eckerhart, 461 U.S. 424, 436 (1983))).



       2“The court [in a FLSA action pursuant to 29 U.S.C. § 207] shall, in addition to any
judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid
by the defendant, and costs of the action.” 29 U.S.C. § 216(b).
                                             4
    Case: 18-20369    Document: 00514799224     Page: 5   Date Filed: 01/17/2019


                                 No. 18-20369

      Neither party challenges the district court’s calculation of the initial
lodestar amount or the related factual findings. The issue on appeal is whether
the district court considered the appropriate criteria in determining that
Martinez’s asserted attorney’s fees amount should be reduced by only 50%. In
other words, Defendants assert that the district court misapplied the
governing law to the facts of this case, and thus, Martinez’s attorney’s fees
should have been reduced by 82%. Defendants rely on Saldivar v. Austin Indep.
Sch. Dist., where we affirmed an 82% reduction in the plaintiff’s attorney’s
fees. 675 F. App’x 429, 433 (5th Cir. 2017) (unpublished).
      The district court analyzed each of the Johnson factors and found that
(1) the amount involved and results obtained and (2) awards in similar cases
“weighed heavily in favor of a significant decrease in the lodestar amount.” It
found that although Martinez was awarded overtime compensation, he was
unsuccessful on the “willfulness issue, on the method for calculating the
number of overtime hours worked during the two-year statute of limitations,
and on the issue regarding the offset for the loan to Plaintiff for dental care.”
Additionally, it found that the amount of attorney’s fees Martinez sought was
thirty-seven times the amount of damages awarded, and that this was
excessive. Accordingly, the district court determined that a 50% reduction in
Martinez’s attorney’s fees would be appropriate.
      Defendants seek further reduction of Martinez’s attorney’s fees, even
though it concedes that the district court reviewed the correct case law. We will
not overturn the district court unless it abused its discretion; relying on
erroneous factual findings or conclusions of law, or misapplying the law to the
facts of this case. See Allen, 813 F.3d at 572. In this case, the district court
properly examined the facts presented and after analyzing the Johnson factors,
decided to reduce Martinez’s attorney’s fees by 50%. Because the district court

                                       5
    Case: 18-20369     Document: 00514799224      Page: 6   Date Filed: 01/17/2019


                                  No. 18-20369

thoroughly analyzed the Johnson factors and correctly applied them to the
facts of this case, we find that the district court did not abuse its discretion.
   III.   CONCLUSION
      For the reasons stated above, we AFFIRM the district court’s award of
attorney’s fees for Martinez.




                                         6